Cook, J.,
dissenting. I respectfully dissent. I believe that this case is, for purposes of constitutional analysis, indistinguishable from State ex rel. Lake Cty. Bd. of Commrs. v. Zupancic (1991), 62 Ohio St.3d 297, 581 N.E.2d 1086. I would hold, therefore, that the city may constitutionally enter into the financing plan at issue. The street and other improvements that the city wishes to finance would be owned by the city- — -not by the private developers. Furthermore, the improvements would be beneficial to commerce and industry by facilitating the construction of the planned housing development and, ultimately, the sale of residential properties.
First, I am not convinced that the city’s actions even implicate Section 13, Article VIII, Ohio Constitution. The court of appeals stated that the city’s undertaking to finance the improvements to the development and to assume twenty percent of the cost of construction of those improvements is, “[i]n effect, * * * the purchase price paid by the city for the dedicated improvements which it will acquire from the developers.” But assuming Section 13, Article VIII is implicated, as the court of appeals held, the city’s “loan” of the funds necessary to *43build a street and related improvements comes within the Section 13, Article VIII exception for commerce and industry. This court held, in Zupancic, that “commerce” is “ ‘[t]he exchange of goods, productions, or property of any kind’ ” and “industry” is “ ‘the commercial production and sale of goods and services.’ ” Id. at 301, 581 N.E.2d at 1089, quoting Black’s Law Dictionary (6 Ed.1990) 269 and American Heritage Dictionary (1981) 672. I agree with the court of appeals’ view that the construction and sale of residences constitutes “commerce” and “industry.” As that court explained:
“Although the streets and appurtenances themselves will not be a source of industry and commerce, the residential development and sale of the residential homes * * * certainly will. These sales clearly satisfy the Zupancic definitions of industry and commerce. Thus, Section 13 of Article VIII of the Ohio Constitution is consistent with the construction ordinance in the instant case.”
For these reasons, I would affirm the court of appeals.
Pfeifer and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.